DETAILED ACTION
The following is a Notice of Allowability pursuant to the Patent Trial and Appeal Board’s decision rendered on 9 August 2022.  Claims 9 and 13-20 were previously cancelled.  Claims 1-8, 10-12 and 21 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patents and U.S. Patent Publications; e.g. U.S. Patent Publication No. 2007/0133965 A1 discloses water heater control for an electric water heater operates according to at least one fixed hardware and/or software temperature limit and a variable software temperature limit; U.S. Patent Publication No. 2015/0276265 A1 discloses an intelligent water heater controller that can use many inputs to learn the behavior of a user over time; U.S. Patent No. 9,234,664 B1 discloses a programmable and on-demand hot water heater unit that locally and remotely changes a set temperature for a conventional water heater and locally and remotely activates a hot water recirculation pump associated with a conventional hot water heating system.

However, none of the prior art of record, alone or in combination, expressly or fairly suggest adjusting a water temperature in a water heater to an updated temperature set point determined for a selected water demand mode based on a monitored water usage pattern for a water usage profile. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to water heaters. 

U.S. Patent Publication No. 2022/0180383 A1 discloses methods for controlling water heater appliances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117